DETAILED ACTION
This action is responsive to the communication filed 11/17/20.
Claims 13 and 15-18 are rejected. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovski et al. (US 8893329, “Petrovski”) in view of Koyama et al. (JP 63284611, “Koyama”), Berka et al. (US 20100087701, “Berka”), Ginsburg et al. (US 20010005791, “Ginsburg”) and Main et al. (US 10314407, “Main”). 
Regarding claim 13, Petrovski teaches a method of improving a quality of sleep of a user of an active thermal mattress assembly (Col. 1, lines 35-36, ‘ […] it is highly desirable to have the ability to quickly warm the bed of the occupant to facilitate the occupant's comfort […] need exists to provide a climate-controlled bed assembly with improved heating, cooling and/or ventilation and enhanced control thereof to run software which implies a processor’’) comprises: monitoring, by a processor (Col. 20, lines 46-54, the ECU can be configured […]), one or more signals received from one or more sensors, wherein at least one of the one or more signals is indicative of a surface temperature at least two zones of the active thermal mattress assembly (Col. 2, lines 1-25, ‘one or more first temperature sensors configured to detect a first temperature associated with the first climate zone of the bed […] at least a second temperature sensor configured to detect a second temperature associated with the second climate zone’; Col. 15, lines 43-51, ‘The temperature sensors can be positioned […] along one or more top surfaces of the bed assembly 10 and/or at other location.’); determining whether the surface temperature of the active thermal mattress assembly is an ideal temperature (Col 2, lines 8-13, ‘the control module is configured to adjust at least one operational parameter of the at least one fluid module based, at least in part, on the setting or mode selected by an occupant using the at least one input device, and/or the first temperature detected by the first temperature sensor’). 
Petrovski fails to teach monitoring, by the processor, signals from one or more sensors associated with at least a user’s brainwaves: determining one of four stages of a sleep state of a user from the signals associated at least a user’s brainwaves; determining whether the surface temperature within each one of the at least two zones  within the threshold; and wherein the ideal temperature threshold setting is different in one region relative to another region, wherein the region comprises a head region, lumbar region and leg and foot region.
Regarding the step of providing temperature control based on a determination of one of four stages of sleep of the user, Koyama teaches an analogous method for improving sleep quality (Object of the Invention’, ‘it is an object of the present invention to provide an environmental temperature control device capable of obtaining comfortable sleep while keeping a sensible temperature during sleep, and capable of promoting maintenance of health by compensating for a decrease in a temperature adjusting function.’), which comprises the steps of monitoring, by a processor, one or more signals received from one or more sensors, wherein the one or more signals indicative of an ambient temperature (Fig. 1 and Summary of Invention, discussion of fig. 1, ‘An ambient temperature control means 3 controls an ambient temperature so as to compensate for a decrease in the body temperature adjusting function during REM sleep, and a temperature sensor 5 detects an actual ambient temperature and performs a feedback control so that the ambient temperature becomes a predetermined temperature.’); determining one of four stages of a sleep state of a user from the signals associated at least a user’s physiology (Effect of the invention, ‘the present invention Summary of Invention, ‘An environmental temperature is set to a set temperature TR during REM sleep from a set temperature TS during NREM sleep, and the cooling / heating means 4 is controlled so as to obtain an optimum ambient temperature corresponding to a sleep state.’); and activating or deactivating a temperature control system disposed within the active thermal mattress assembly to heat or cool the ambient temperature to the ideal temperature (Summary of Invention, ‘An environmental temperature is set to a set temperature TR during REM sleep from a set temperature TS during NREM sleep, and the cooling / heating means 4 is controlled so as to obtain an optimum ambient temperature corresponding to a sleep state.’).
In view of Koyoma, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Petrovski by configuring the device to control the ideal temperature of the mattress based on an identified sleep state, as taught by Koyoma in order to account for differences in thermoregulation during different stages of sleep, as taught by Koyoma (Overview; ‘ensure the pleasant sleep by controlling the environmental temperature via an environmental temperature control 
Petrovski, as modified, still fails to teach that the determination of one of four sleep states is determined by monitoring signals from one or more sensors associated with at least the user’s brainwaves; or that the comparison between the actual surface temperature and the ideal surface temperature is performed by determining whether the surface temperature within each one of the at least two zones of the active thermal mattress is within a threshold of an ideal temperature; and wherein the ideal temperature threshold setting is different in one region relative to another region, wherein the region comprises a head region, lumbar region and leg and foot region.
Regarding the brainwave aspect, Berka teaches an analogous method for optimizing sleep (Abstract), which comprises the step of determining one of four stages of a sleep state of a user (Par. 23, the four stages can be considered REM and NREM 1-3) from the signals associated with at least the user’s the brainwaves (Fig. 2 and par. 22, ‘One or more physiological signals indicative of a sleep state of a sleeping subject are monitored (step 210). According to an embodiment, the physiological signals can include, but are not limited to, electroencephalogram (EEG) […]’) and providing temperature modulation based on the identified sleep state (Par. 26, ‘According to some embodiments, sensory stimuli may […] heat or cold’).
Since both Petrovski, as modified, and Berka teach different methods for monitoring a sleep state of a user for use in a control method for optimizing the sleep of a user, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known method for monitoring the sleep state of the 
Petrovski, as modified, still fails to teach that the comparison between the actual surface temperature and the ideal surface temperature is performed by determining whether the surface temperature within each one of the at least two zones of the active thermal mattress is within a threshold of an ideal temperature and wherein the ideal temperature threshold setting is different in one region relative to another region, wherein the region comprises a head region, lumbar region and leg and foot region.
Ginsburg teaches a temperature control algorithm which includes the step of determining if a difference between the surface temperature of the active thermal mattress assembly and the ideal surface temperature exceeds a threshold value (Figs. 5-6, step 6c).
In view of Ginsburg, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configure the control algorithm of Petrovski to take into account a temperature difference threshold between an ideal temperature and a measured temperature, as taught by Ginsburg, in order to prevent the heating/cooling system from constantly turning on and off based on small fluctuations from a target temperature, as taught by Ginsburg. Further, it would have been obvious to apply this on/off control to each one of the at least two zones, since, Petrovski already teaches controlling the different zones independently of each other (Col. 2, lines 8-13, 20-25).
Petrovski, as modified, still fails to teach wherein the ideal temperature threshold setting is different in one region relative to another region, wherein the region comprises a head region, lumbar region and leg and foot region.
Regarding the different temperature control regions aspect, Main teaches a method of improving a quality of sleep of a user of an active thermal mattress (Abstract, “An improved sleep system includes an actively responsive bed and mattress combination.93”) assembly comprises: monitoring, by a processor (Col. 10, line 54-col. 11, line 22, ‘Apparatus of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor’), one or more signals received from one or more sensors, wherein at least one of the one or more signals is indicative of a surface temperature of at least two zones of the active thermal mattress assembly (Fig. 4a and col. 4, lines 16-26, ‘The sleep support system (e.g., a mattress) is one element of the ISE. In this example, it includes integrated pressure and temperature sensors […] The mattress is divided into zones, such as in FIG. 4A, to provide the correct firmness and temperature for each region of the body […] Temperature zones 406 through 408 correspond to head, torso, and leg, respectively.’); determining one of four stages of a sleep state of a user (Fig. 7 and col. 7, lines 15-47, ‘FIG. 7 shows a process for classifying the user's sleep stage based on heart rate and movement.’); determining whether the surface temperature within each one of the at least two zones of the active thermal mattress assembly is an ideal temperature based on the particular one of the four stages of the sleep state of the user using the active thermal mattress assembly (Col. 7, line 55 – col. 8, line 40, ‘The system controls the temperature including bed surface temperature and Getting into bed: all zones warm, keep skin temperature at 35 °C. Falling asleep : foot zone skin temperature 2 °C warmer than core during the night: uniform cool temperature, keep skin at 34 °C. Waking up: core zone skin temperature 2 °C. warmer than feet’).
In view of Mains, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Petrovski by configuring the device to separately control head, torso and foot/leg regions of the mattress to different ideal 
Regarding claim 15, Petrovski, as modified, further teaches wherein the ideal surface temperature for the active thermal mattress assembly is received from the user of the active thermal mattress assembly through a user interface (See Petrovski, Col. 12, lines 47-48, ‘a temperature setting or range’) configured to communicate with the processor in the active thermal mattress assembly (See Petrovski, Fig. 1, user input devices 62, 64 communicate with control module 50).
Regarding claim 16, Petrovski, as modified, further teaches storing signals received from each of the plurality of sensors in a memory (See Petrovski, Col. 20, lines 46-54, the ECU can be configured to run software which implies a processor; further a processor can only interact with digital information stored in memory) and automatically adjusting the ideal temperature to improve a quality of a user’s sleep based on data stored in the memory associated with the sleep state (Petrovski has previously been modified in view of Koyama to measure the sleep state of user and control the surface temperatures of the different zones at least partially on this measured sleep state; See Koyama, Summary of Invention, ‘An environmental temperature is set to a set temperature TR during REM sleep from a set temperature TS during NREM sleep, and the cooling / heating means 4 is controlled so as to obtain an optimum ambient temperature corresponding to a sleep state.’).
Regarding claim 17, Petrovski, as modified, further teaches wherein the active thermal mattress assembly includes a foundation and a mattress (See Petrovski, Fig. 6a, top and lower portion).
Regarding claim 18, Petrovski, as modified, further teaches wherein the threshold for each one of the at least two zones is different (See Petrovski, col. 23, lines 17-23; further Petrovski has been modified in view of Koyama to vary the desired temperature based on the sleep state of the different occupants which implies that the different zones would likewise have different set temps based on different sleep states of the different users; finally, Petrovski, has been modified in view Ginsburg to utilize an on-off temperature control scheme which includes thresholds limits from the desired temperature).

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 10/19/20, with respect to the rejection(s) of claim(s) 13 and 15-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Main.
Further, with respect to applicant’s argument that Ginsburg is non-analogous art, according to MPEP 2141.01 a reference is considered analogous if it 'is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)'. In the instant case, Ginsburg disclosure is reasonably pertinent to problem faced by the inventor of temperature control. Therefore, disclosures of Ginsburg related to temperature control are considered analogous to the problem faced by the inventor. Further, the fact that Ginsburg is controlling the temperature of body tissue rather than a mattress surface does not obviate the fact that one of ordinary skill in the art would recognize that aspects of the temperature control 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739

/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794